Citation Nr: 0935794	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  08-08 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits based on the need for regular aid and 
attendance.

3.  Entitlement to Dependents' Educational Assistance under 
the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to 
November 1946.  He died in December 2005.  The appellant is 
the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  

In July 2007, the appellant and her daughter presented 
testimony at the Louisville RO before a hearing officer.  In 
June 2009, the appellant and her daughter presented testimony 
at a personal hearing conducted in Washington, DC before the 
undersigned Veterans Law Judge (VLJ).  Transcripts of both 
hearings are in the Veteran's claims folder.

In her March 2008 substantive appeal, the appellant checked 
box 9(b) reflecting that she had read the statement of the 
case (SOC) she received and was only appealing the issue of 
service connection for the cause of the Veteran's death.  
However, during the hearing, the undersigned VLJ clarified 
that although testimony would only be provided on the issue 
of service connection for the cause of the Veteran's death, 
the other two issues would remain on appeal.  Therefore, the 
Board will consider all three issues.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. 
§ 3.312(b).  A contributory cause of death is one which 
contributes substantially or materially to death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c).  Service-connected disabilities or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there was resulting debilitating effects and 
general impairment of health to the extent that would render 
the person less capable of resisting the effects of either 
disease or injury primarily causing death.  38 C.F.R. § 
3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

The appellant contends that the Veteran's death is related to 
his service-connected disabilities.  The Veteran's death 
certificate reflects that he died in December 2005 from the 
immediate cause of sepsis due to or as a consequence of end 
stage renal disease with the other significant conditions 
contributing to death but not resulting in the underlying 
cause of death of congestive heart failure (CHF) and atrial 
fibrillation.  At the time of his death, the Veteran was 
service-connected for post traumatic stress disorder (PTSD) 
at 50 percent, left moderate multiple penetrating wounds of 
Muscle Group XVII at 20 percent, and left buttock scars 
associated with left moderate multiple penetrating wounds of 
Muscle Group XVII rated as noncompensable.  In particular, 
the appellant asserts that the Veteran's service-connected 
PTSD aggravated his hypertension which in term caused his end 
stage renal disease.

A review of the evidence of record reveals that a January 
1997 private treatment record from Dr. C.M.R. notes that the 
Veteran had chronic renal failure secondary to hypertension 
and atherosclerotic renovascular disease.  In August 2007, 
Dr. C.M.R., who indicated that he had treated the Veteran for 
24 years as his primary care provider, indicated that the 
Veteran's service-connected PTSD exacerbated his hypertension 
and that his hypertension exacerbated his renal and vascular 
disease.  Dr. C.M.R. provided a similar opinion in June 2009.  
Although Dr. C.M.R. stated that he reviewed the Veteran's 
medical reports and treatment records, he provided no 
reasoning or rationale to support his opinions.  The value of 
a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  However, as there is an 
indication that the Veteran's service-connected PTSD might 
have been a contributory cause of his death, a remand is 
necessary for a VA opinion.  38 C.F.R. § 3.159(c)(4)(i).  

Additionally, in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, section 5103(a) notice 
must include: (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  As a review of 
evidence shows that the appellant was not provided with 
notice that fully complies with Hupp, she should be provided 
with such on remand.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits based on the need for regular aid and 
attendance.

The pertinent law and regulations authorize the payment of 
additional DIC benefits based on the need for regular aid and 
attendance to a surviving spouse who is already receiving DIC 
benefits.  38 U.S.C.A. § 1311 (West 2002); 38 C.F.R. § 3.10 
(2008).  A surviving spouse is eligible for DIC benefits on 
the basis of service connection for the cause of the 
Veteran's death under 38 U.S.C.A. § 1310 or on the basis of 
38 U.S.C.A. § 1318.

Because the outcome of the appellant's claim for aid and 
attendance is dependent on the outcome of the claim for the 
cause of the Veteran's death, the claims are "inextricably 
intertwined" and these issues must be remanded to the RO in 
accordance with the holding in Harris v. Derwinski, 1 Vet. 
App. 181 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).  

The Board also notes that the appellant was scheduled for a 
VA aid and attendance examination in September 2007.  A 
notation on the examination worksheet reflects that when the 
appellant was contacted to schedule the examination, she 
stated that she did not file an aid and attendance claim for 
herself but had filed a claim based on what the Veteran 
should have gotten.  However, the appellant had previously 
indicated that she was seeking aid and attendance for 
herself.  Specifically, during her July 2007 hearing, she 
indicated that she cannot always take care of herself due to 
her fibromyalgia.  In a previous June 2006 statement, she 
reported that she had hypertension, arthritis, and 
fibromyalgia and did not drive and had to hire people to do 
chores such as cutting the grass and painting.  Therefore, 
because a claim for aid and attendance for the appellant is 
on appeal, if and only if service connection for the cause of 
the Veteran's death is granted, she should be afforded a VA 
examination in connection with this claim.  

Additionally, the Board notes that the appellant was not 
provided with notice of what she needed to submit to 
substantiate her claim for aid and attendance.  Therefore, on 
remand, she should be provided with such notice.  

3.  Entitlement to Dependents' Educational Assistance under 
the provisions of 38 U.S.C.A. Chapter 35.

The appellant has also filed a claim of entitlement to 
dependents' educational assistance (DEA) under the provisions 
of 38 U.S.C.A. Chapter 35.  DEA allowance under Chapter 35, 
Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 3.807.  

Because the outcome of the appellant's claim for Chapter 35 
benefits is dependent on the outcome of the claim for the 
cause of the Veteran's death, the claims are "inextricably 
intertwined."  Harris, 1 Vet. App. 181. 

Further, the Board notes that the appellant was not provided 
with notice of what she needed to submit to substantiate her 
claim for Chapter 35 benefits.  Therefore, on remand, she 
should be provided with such notice.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The appellant should be provided with 
notice that fully complies with Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 
(2007).  In particular the appellant 
should be provided with a: (1) a statement 
of the conditions for which the Veteran 
was service connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.  At the time of his death, the 
Veteran was service-connected for PTSD, 
left moderate multiple penetrating wounds 
of Muscle Group XVII, and left buttock 
scars associated with left moderate 
multiple penetrating wounds of Muscle 
Group XVII.  The appellant should be 
provided with notice that explains the 
evidence and information required to 
substantiate a DIC claim based on these 
disabilities, as well as a claim not yet 
service-connected.  

2.  The appellant should be provided with 
a notice letter that explains how to 
substantiate her claim for entitlement to 
DIC benefits based on the need for regular 
aid and attendance.

3.  The appellant should be provided with 
a notice letter that explains how to 
substantiate her claim for entitlement to 
Dependents' Educational Assistance under 
the provisions of 38 U.S.C.A. Chapter 35.

4.  The Veteran's claims file should be 
forwarded to an appropriate VA medical 
examiner for review.  The examiner is 
requested to review all pertinent records 
associated with the claims file, including 
his service treatment records, and to 
comment as to whether it was at least as 
likely as not that one of the Veteran's 
service-connected disabilities (PTSD, left 
moderate multiple penetrating wounds of 
Muscle Group XVII, and left buttock scars 
associated with left moderate multiple 
penetrating wounds of Muscle Group XVII) 
was a principal or contributory cause of 
his death.  The Board is particularly 
interested in ascertaining the 
relationship, if any, between the service-
connected PTSD and the Veteran's 
hypertension and end stage renal disease.  

The examiner should also indicate whether 
it was at least as likely as not the 
Veteran's sepsis, end stage renal disease, 
congestive heart failure, and atrial 
fibrillation were related to his military 
service or whether his death was otherwise 
causally or etiologically related to his 
military service.  

(The term "contributory cause of death" 
means one inherently not related to the 
principal cause; which contributed 
substantially or materially to cause 
death; which combined to cause death; or 
which aided or lent assistance to the 
production of death.  It is not sufficient 
that a disorder, may have casually shared 
in producing death, but rather there must 
be a causal connection.)

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

5.  Thereafter, if and only if, service 
connection is granted for the cause of the 
Veteran's death, the appellant should be 
scheduled for a VA aid and attendance 
examination.  

6.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  All three claims are 
considered inextricably intertwined and 
should be adjudicated accordingly.  If the 
benefits sought are not granted, the 
appellant and her representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).









_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



